Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 12/17/2021. This Action is made FINAL.
Claims 2-5 are cancelled. 
Claim 18 is newly presented. 
Claims 1 and 6-18 are pending for examination.

Regarding the objection(s) to the specification, the examiner finds applicant’s amendment(s) to the specification filed 12/17/2021 acceptable and withdraws the objection(s) to the specification.   

Regarding the Means plus function invocation under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 12/17/2021 do not provide sufficient structure to overcome the means plus function invocation.
First, “an evaluator”, as amended in claim 17, is not a well-known structure within the art. For clarity, applicant stated “We agree that the recitation of "driving value statistics units" and the "evaluation unit" fall under 35 U.S.C. § 112, sixth paragraph. The phrase "evaluation unit" has been changed to "evaluator".” (Remarks, page 10). From this, the examiner assumes the following: 
the original interpretation of driving value statistic units under 35 U.S.C. §112(f) is desired and correct and 
the change of “evaluation unit” to “evaluator” is an attempt to avoid invocation of 35 U.S.C §112(f).
Although applicant’s remarks indicate the intention to avoid interpretation of an “evaluator” under 35 U.S.C. § 112(f), the limitations fail to recite sufficient structure to perform the claimed function and applicant has not presented a persuasive argument showing that an “evaluator” is a well-understood and sufficient structure to perform the claimed function. 
The examiner recommends amending the claim language to recite a well-understood structure within the art, such as “a processor”, as supported by ¶[0077] and ¶[0117] of the specification, in order to avoid claim interpretation under 35 U.S.C. § 112(f).
Second, applicant’s arguments regarding the term “detector” are persuasive. MPEP §2181.I.A. states “...The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector,”... It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts”. 
Although claim 17 recites “a detector”, different from a digital detector, and the specification does not use the term “detector” ¶[0110] states “... the detection of a control signal generated by an interaction of the human driver 3 with the vehicle 1, in particular the control system of the vehicle 1... a contact being detected between the driver's hands and the steering wheel, a pressure exerted on a pedal being detected, a change in posture of the driver being detected, and/or the like”. In light of the cited portions of the specification, it is clear the term “detector” is meant as a digital detector that detects a control signal generated by a driver’s actions.

Regarding the rejection of claims 1-17 under 35 U.S.C §101, applicant’s arguments have been fully considered and are not persuasive. 
The examiner respectfully disagrees with applicant’s arguments, outlined below, for at least the following reasons.
“More particularly, the claimed invention is not directed to a) mathematical concepts (e.g. formula explicitly recited in claim); b) certain methods of organizing human activity (e.g. following rules or instructions, economic principals, commercial or legal interactions); or c) mental processes (e.g. observations, evaluation, judgment, opinion). Initially we note that no mathematical formulas are recited in the claim language. 
Rather, the human driver and the autonomous driving unit may be understood as one entity. As such, the entity containing the autonomous driving unit, in particular the corresponding control software, and a specific human driver can be rated with regard to their combined driving quality. I.e. the autonomous driving unit and the human driver may not only be rated separately with a score reflective of the driving quality, but together. This rating score may be a useful measure not only for software improvement or redesign of the autonomous driving unit, but also for calculating an insurance risk or a premium, respectively, for an insurance company insuring vehicles which comprise this type of autonomous driving unit or make use of this software, respectively. The rating score of the insurance risk is a fine indicator for pricing autonomous vehicle insurance rates”, (Remarks, pages 12-13, Step 2A Prong One)
Regarding point a, the applicant argued the claimed invention is not directed to mathematical concepts, certain methods of organizing human activity, or mental processes. Applicant has failed to address any of the mental processes outlined in the initial rejection under 35 U.S.C. §101. Claim 1, similar to other independent claims 17 and 18, recites at least one mental process, such as “detecting a change in a driving mode from autonomous driving to manual driving” and “rating the control of the vehicle based on the at least one driving quantity”. Given the broadest reasonable interpretation, these are limitations that can be performed in the human mind, i.e. an observation of a change in driving mode and an evaluation of the control of the vehicle to determine a rating. See the rejection under 35 U.S.C. §101, outlined below, for full details and reasoning. 
wherein the length of the time interval being weighted by a vehicle dynamic variable obtained during the time interval and the at least one driving quantity being based on a product of the time interval and the vehicle dynamic variable during the time interval”, which is equivalent to multiplying the length of time interval with the vehicle dynamic variable to produce a product, on which the driving quantity is based, i.e. a mathematical concept of the following formula: (length of time interval) x (vehicle dynamic variable) = product. 
Finally, claim 1, similar to independent claim 17, recites “calculating and adjusting an insurance premium for the human driver of the vehicle or operation of the vehicle based on the rating” which is both a mental process (calculating and adjusting, wherein the specification only supports determination of a new insurance premium as the “adjusting”) and a certain method of organizing human activity (e.g. economic principals), where fundamental economic principles or practices include hedging, insurance, and mitigating risk (MPEP §2106.04(a)).
Applicant simply states the limitation do not include any abstract idea, generically claiming the invention, as a whole, has a use in determining software improvement and/or calculating an insurance risk or a premium. Therefore applicant’s arguments in point a are not persuasive, as the independent claims recite at least one abstract idea. 

“Limitations that are indicative of integration into a practical application include: 
a) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a). For example, the specification could identify a technical problem and explain how the specification provides a technical solution. In McRO v. Bandai, the court relied on the specification's explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. 
In the instant application, the autonomous driving unit is improved based on the result of the at least one driving quantity. In the alternative, insurance risks or premiums can be calculated based on a rating formulated from the at least one driving quantity (see the last paragraph of claims 1, 17 and 18)”, (Remarks, page 14, Step 2A- Prong two)
Applicant’s arguments regarding point b state the invention as claimed is integrated into a practical application because the “the autonomous driving unit is improved based on the result of the at least one driving quantity” and because “insurance risks or premiums can be calculated based on a rating formulated from the at least one driving quantity”. As outlined in point a, calculating and insurance risk of premium is an abstract idea. Additionally, claim 1, similar to other independent claims 17 and 18, recites “upgrading the autonomous driving unit based on the rating”, which is also an abstract idea, given the broadest reasonable interpretation. For example, upgrading the autonomous driving unit could consist of programming the autonomous driving unit to determine another quantity, or some other abstract idea that would not integrate the invention into a practical application. The specification also fails to recite “upgrading” which has resulted in a rejection under 35 U.S.C. 112(a), below. 
Further, MPEP §2106.05(a).II states “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology”. 
The specification fails to recite “upgrading”, instead generically stating “...the corresponding software may be enhanced to improve the control takeover procedure” ¶[0012]). The invention is further described as follows: “the evaluation unit 8 is configured as a central evaluation unit 8, e.g. a software module running on a processing unit communicatively coupled to the vehicle 1” (¶[0117]). Thus the 
Finally, MPEP §2106.04(d)(1) states “...the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology”. The alleged improvement to the software is simply stated as “enhancing the software” based on the driving quantity without any detail or instruction on how the driving quantity can improve the software or what changes to the software can be made based on the driving quantity. Thus, the specification sets forth an improvement in a conclusory manner. 
Therefore, applicant’s arguments in point b, claiming that the invention provides an improvement to any other technology or technical field, are not persuasive. 

“b) Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b). A claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. Claims 1 and 17 of the instant application recite the improvement of the autonomous driving unit based on the at least one driving quantity”, (Remarks, page 15, Step 2A- Prong two)
Regarding point c, applicant argued that the claimed invention qualified as a particular machine by citing the “improvement” of the autonomous driving unit. MPEP §2106.05(b).I states “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine... Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection”. 
The specification describes the evaluation unit as follows: “the evaluation unit 8 is configured as a central evaluation unit 8, e.g. a software module running on a processing unit communicatively coupled to the vehicle 1” (¶[0117]). A processing unit that runs a software module is not a particular machine, but a generic computer added to implement the abstract ideas. Other elements such as the sensor and detector are recited at a high level of generality such that they are generic computer components.
Therefore applicant’s arguments in point c that the claimed invention is implemented by a particular machine is not persuasive. 

“Applicant believes that the claimed subject matter is not directed to a judicial exception. However, as discussed above, to the extent that some part of the claim is being alleged to be directed to a "judicial exception", Applicants' claim "as a whole integrates" all elements "into a practical application" (i.e., using the at least one driving quantity to either improve the functioning of the autonomous driving unit or to set insurance premiums and risks). Thus, Applicant's data collections and manipulations made in Applicant's claimed invention are integrated into a practical application of the exception, improve the functioning of the autonomous driving unit or to set insurance premiums and risks, and not to the exception, itself (e.g. data collection and manipulation)”, (Remarks, pages 15-16, Step 2A- Prong two)
Regarding point d, applicant’s arguments merely state that the additional elements of data collection and manipulation are integrated into a practical application, improves the functioning of the autonomous driving unit, or sets insurance premium and risks. For at least the reasons outlined in points a-c, above, the arguments are not persuasive. Further, the data collections and manipulations themselves do not constitute an integration of the abstract ideas into a practical application for at least the reasons outlined in point c where all recited elements are generic computer components, 

“First, the teachings of claims 1 and 17 of the instant application relate to the specific field of autonomous driving units and data collection and manipulation related thereto. However, the inventive concept is not limited to data collection and manipulation but additionally includes using the evaluated data for improving the operation of the autonomous driving unit and for determining insurance premiums and risks not considered at all in the prior art. In other words, the instant application has found a new purpose for extracted data that did exist before hand”, (Remarks, page 17)
Regarding point e, applicant’s arguments comprise mere allegation of patentability. The “new” purpose of the invention is either an upgrade to the autonomous driving unit, recited in the claim and described in the specification at such a high level of generality as to be non-operative, determining an insurance premium or risk which is a fundamental economic practice, or determining a liability which is an abstract idea, mental process. 

“Second, claims 1 and 17 recite that the time interval is weighted based on a "vehicle dynamic variable". The act of selecting the specific vehicle dynamic variable and the amount of weighting is not an abstract idea but an implemented function with a specifically desired purpose”, (Remarks, page 17)
Regarding point f, applicant’s argument that weighting the time interval based on a vehicle dynamic variable is not an abstract idea is erroneous. The act of multiplying the time interval by the vehicle dynamic variable to obtain a product is a mathematical concept and also a mental process that can be done in the human mind (multiplication), both of which are abstract ideas. 

“Third, claim 17 recites only physical components, namely a detector, a sensor and an evaluator. Therefore, claim 17 cannot by definition fall under 35 USC § 101”, (Remarks, page 17)
g, applicant’s arguments that the physical components preclude claim 17 from rejection under 25 U.S.C. §101 is erroneous. The physical components in claim 17 were evaluated under Step 2A Prong II and Step 2B and found to be generic computer components, functioning as intended, to implement the abstract ideas. 
Therefore the rejection of claims 1-17 under 35 U.S.C. §101 is maintained. 

Regarding the rejection of claims 1 and 6-17 under 35 U.S.C. §102/103, applicant’s amendment to the claim(s) filed 12/17/2021 recite limitations that overcome the previously cited prior art, therefore the rejections are now withdrawn. However, as stated in the interview held on 12/03/2021, the proposed amendments simply distinguish the claimed invention from the prior art and do not constitute allowable subject matter. Until the claims overcome all rejections, they are not allowable. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“driving value statistics units”, “detector”, “evaluation unit”) that is coupled with functional language (“monitoring”, “configured to detect”, “configured to determine”) without reciting sufficient structure (e.g. “a processing unit”) to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“driving value statistics units” in claim 15.
 “an evaluator” in claim 17.

For the purposes of examination, the examiner will take “driving value statistics units” and “an evaluator” as parts of a program implemented by a processor using instructions stored in a memory, based on FIG. 5, and the following paragraph(s):
¶[0077]: “the driving value statistic units are integral with the vehicle, i.e. provided as a built-in unit or a software module, respectively, and configured to determine and/or transmit the driving values of the at least one monitored driving parameter”;
¶[0117]: “In the shown example, the evaluation unit 8 is configured as a central evaluation unit 8, e.g. a software module running on a processing unit communicatively coupled to the vehicle 1 by means of a wireless connection, for example via the Internet. However, in another embodiment (not shown), the evaluation unit 8 may be arranged in or be part of the vehicle 1, respectively”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, similar to claim 17, recites “...adjusting an insurance premium for the human driver of the vehicle or operation of the vehicle based on the rating and/or upgrading the autonomous driving unit based on the rating”. Claim 18 recites “...and/or upgrading the autonomous driving unit based on the rating”. 
The examiner submits that there is no support in the specification for the amended claim limitations, which therefore constitutes new matter.
Regarding the claim limitation of “adjusting an insurance premium for the human driver of the vehicle or operation of the vehicle based on the rating”, the specification fails to describe adjusting or changing any insurance premium. At most, the specification recites “The rating may be suitable e.g. with regard to a user based insurance, for example to determine premiums” and “determine an insurance premium”. Determining an insurance premium is an abstract idea. Absent from the disclosure is the implementation of the actual adjustment of insurance premiums and an associated system and method to do so. The disclosure merely suggests a potential use for the determined driving quantity and fails to recite implementation. 
Regarding the claim limitation of “upgrading the autonomous driving unit based on the rating”, the specification fails to recite “upgrading” the autonomous driving unit. At most, the specification recites “This interrelation, in particular comparison, may be advantageously used to investigate the role of autonomous driving or human driving in the case of accidents, respectively. This may assist in pinpointing deficiencies e.g. in the software of the autonomous driving unit and enhance it accordingly”. How the software is “enhanced” is never specified or detailed. Simply stating that the software of the autonomous driving unit is “enhanced” is a conclusory statement that is not supported by the specification. 
Therefore, independent claims 1, 17, and 18 recite limitations that are not supported by the specification and therefore constitute new matter.
Dependent claims 6-16 inherit and do not cure the deficiencies of claim 1 and are therefore rejected on the same basis as outlined above.
	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitations of “monitoring at least one driving parameter before and/or after detecting the change in the driving mode;” and “based on driving values obtained by the monitoring with respect to the change detected in the driving mode and a length of a time interval between the autonomous driving unit outputting a control takeover request and the human driver taking over control” renders the claim indefinite because the broadest reasonable interpretation of the first limitation requires monitoring before or after a change in the driving mode, while the second limitation requires monitoring before the change in the driving mode. It is unclear, and therefore indefinite, how the second limitation, which uses driving values obtained before a change in the driving mode, is accomplished if only monitoring of the driving parameters after the change in driving mode is required. 
For the purposes of examination, the examiner will take “monitoring at least one driving parameter before and/or after detecting the change in the driving mode” as — monitoring at least one driving parameter before and[[/or]] after detecting the change in the driving mode —, based on FIG. 2 and ¶[0099]-[0100].

	
Independent claim 17 recites limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 
	




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to a judicial exception involving abstract ideas without significantly more.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1-16 are directed to a method.
Claim 17 is directed to a system, i.e. a machine.
Claim 18 is directed to a method.
Therefore, claims 1-18 fall into at least one of the four statutory categories. 

Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. The examiner submits that the following claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 

Claim 1, similar to claim 17, recites the following abstract ideas:
“detecting a change in a driving mode from autonomous driving to manual driving; 
monitoring at least one driving parameter before and/or after detecting the change in the driving mode;
determining at least one driving quantity quantifying a quality of interplay between the autonomous driving unit and a human driver based on driving values obtained by the monitoring with respect to the change detected in the driving mode and a length of a time interval between the autonomous driving unit outputting a control takeover request and the human driver taking over control, 
wherein the length of the time interval being weighted by a vehicle dynamic variable obtained during the time interval and the at least one driving quantity being based on a product of the time interval and the vehicle dynamic variable during the time interval, 
wherein the product reaches or exceeds a threshold, and 
the at least one driving quantity being further determined based on a quantity distribution, the quantity distribution being further determined based on driving value data obtained from at least one vehicle during a previous driving period of the at least one vehicle; 
rating the control of the vehicle based on the at least one driving quantity; and 
calculating and adjusting an insurance premium for the human driver of the vehicle or operation of the vehicle based on the rating and/or upgrading the autonomous driving unit based on the rating”.
“detecting a change in a driving mode from autonomous driving to manual driving; 
monitoring at least one driving parameter before and/or after detecting the change in the driving mode;

“determining at least one driving quantity quantifying a quality of interplay between the autonomous driving unit and a human driver based on driving values obtained by the monitoring with respect to the change detected in the driving mode and a length of a time interval between the autonomous driving unit outputting a control takeover request and the human driver taking over control” is equivalent to a person determining a change in driving mode, i.e. an observation, monitoring a driving parameter before and after the driving mode change, and determining a number that represents a quantity of interplay between the autonomous driving unit and the person based on the driving parameter observed for a length of time between a request for takeover and the person actually taking over control, i.e. an evaluation. For example, a person can observe a request to take over from the autonomous driving unit and, prior to taking over, observe a driving parameter such as a vehicle speed (e.g. 5 miles per hour (mph)) and observe how long it takes them to takeover control (e.g. 5 seconds (s)). Determining the driving quantity is a mental process of determining, using the observed driving parameter (e.g. 5 mph) and the observed length of time interval (e.g. 5 s).

“wherein the length of the time interval being weighted by a vehicle dynamic variable obtained during the time interval and the at least one driving quantity being based on a product of the time interval and the vehicle dynamic variable during the time interval” is equivalent to a person determining a driving quantity based on a product of the time interval and the vehicle dynamic variable, i.e. an evaluation. For example, a person can take the observed vehicle dynamic variable (e.g. 5 mph) and the time interval (e.g. 5 s) and “weight” the time by the variable to form a product, i.e. multiply 5 seconds by 5 miles per hour to determine a product of  25. Performing unit conversions of seconds to hours would result in a distance in miles. 
Additionally, “the length of the time interval being weighted by a vehicle dynamic variable obtained during the time interval and... a product of the time interval and the vehicle dynamic variable during the time interval” constitutes a mathematical concept wherein the vehicle dynamic variable and the time interval are multiplied to produce a product, equivalent to the formula: (vehicle dynamic variable) x (time interval) = product. 

“wherein the product reaches or exceeds a threshold” is equivalent to the person determining if the product is at or above a threshold number, i.e. an evaluation.

“the at least one driving quantity being further determined based on a quantity distribution, the quantity distribution being further determined based on driving value data obtained from at least one vehicle during a previous driving period of the at least one vehicle” is equivalent to a person, having historical knowledge of the same driving quantity from a previous driving period, determining a quantity distribution that includes the previous vehicle data, i.e. an evaluation. For example, in a previous driving period, a person determines the driving parameter as 6 mph and the time interval as 4 

“rating the control of the vehicle based on the at least one driving quantity” is equivalent to a person rating the control of the vehicle based on the at least one driving quantity, i.e. a judgment. For example, a person may determine the current control with a driving quantity of 20 (see preceding paragraphs) is rated lower than the previous driving period that had a driving quantity of 24 (see preceding paragraphs). 

“calculating and adjusting an insurance premium for the human driver of the vehicle or operation of the vehicle based on the rating” is equivalent to a person, based on the rating determined in the previous paragraph, calculating and assigning a different insurance premium for the driver or for the vehicle, i.e. an evaluation. For example, a person, based on the most current lower driving quantity of 20, lower than previous driving quantities of 24 (see preceding paragraphs for the driving quantity), could calculate and assign a higher insurance premium rate to the driver or the vehicle. 
Additionally, “calculating and adjusting an insurance premium for the human driver of the vehicle or operation of the vehicle based on the rating” also falls under the abstract idea of certain methods of organizing human activity, specifically fundamental economic principles or practices that include hedging, insurance, and mitigating risk. Adjusting an insurance premium based on the rating, i.e. a determined risk, is an example of the fundamental practice of insurance and mitigating risk. 

“upgrading the autonomous driving unit based on the rating”, given the broadest reasonable interpretation, can consist of changing an abstract idea implemented by the software and processor. For wherein the product reaches or exceeds a threshold” is a mental process, outlined above.


Claim 7 recites the following abstract ideas:
“wherein the at least one driving quantity is a composite quantity”, equivalent to a person determining a value that’s made up of different parts, i.e. an evaluation. For example, a person can perform mental addition by summing two numbers, where the sum constitutes a composite quantity, i.e. a quantity made up of other quantities. 


Claim 8 recites the following abstract ideas:
“which further comprises determining the at least one driving quantity based on an autonomous driving quantity quantifying a quality of a driving of the autonomous driving unit before the change in the driving mode and on a manual driving quantity quantifying a quality of a driving of the human driver after the change in the driving mode”, equivalent to a person determining a driving quantity associated with autonomous driving and a driving quantity associated with manual driving, i.e. an evaluation. For example, a person can determine how many miles a vehicle operated in autonomous mode and manual mode for a given trip. 


Claim 9 recites the following abstract ideas:
wherein the at least one driving quantity is further based on mileage accumulated in a respective driving mode”, equivalent to a person determining an accumulated mileage in an autonomous driving mode and a manual driving mode as the driving quantity, i.e. an observation.


Claim 10 recites the following abstract ideas:
“determining the at least one driving quantity based on an autonomous driving quantity quantifying a quality of a driving of the autonomous driving unit after a control takeover request is outputted by the autonomous driving unit and on a manual driving quantity quantifying a quality of a driving of the human driver subsequently to the human driver taking over control”, equivalent to a person determining a driving quantity associated with autonomous driving after a takeover request and a driving quantity associated with manual driving, i.e. an evaluation. For example, a person can determine a reaction time between the takeover request and taking manual control of the vehicle, as well as a time the vehicle was driven in manual mode for a given trip.


Claim 11 recites the following abstract ideas:
“wherein the at least one driving quantity is further based on accident rate values for autonomous driving or manual driving after a takeover control request is outputted by the autonomous driving unit and subsequently to the human driver taking over control, respectively”, equivalent to a person determining a driving quantity based accident rate values for autonomous and manual driving, i.e. an observation and evaluation.



“determining the at least one driving quantity based on the driving values obtained by the monitoring during a predetermined first time interval prior to the autonomous driving unit outputting a control takeover request”, equivalent to a person determining a driving quantity based observing a driving value, for example speed, i.e. an observation and evaluation. 


Claim 13 recites the following abstract ideas:
“wherein the at least one driving quantity is interrelated to a quantity distribution of the driving quantity”, equivalent to a person determining a value that’s part of a distribution, i.e. an evaluation. For example, given a set of numbers, a person can determine a median, a mode, and a mean for the numbers, all of which are quantities interrelated to a distribution. 


Claim 14 recites the following abstract ideas:
“which further comprises determining the quantity distribution based on the driving value data provided by a plurality of vehicles”, equivalent to a person determining the quantity distribution based on data provided by a plurality of vehicles. For example determining an average speed while driving based on the speed of surrounding vehicles, i.e. an observation and judgment.


Claim 16 recites the following abstract ideas:
“the monitoring of at least one driving parameter includes monitoring at least the following: vehicle speed; vehicle acceleration; and vehicle deceleration”, equivalent to a person monitoring a 

Claim 18 recites the following abstract ideas:
“detecting a change in a driving mode from autonomous driving to manual driving; 
monitoring at least one driving parameter before detecting the change; 
determining at least one driving quantity quantifying a quality of interplay between the autonomous driving unit and a human driver based on driving values obtained by the monitoring during a predetermined first time interval prior to the autonomous driving unit outputting a control takeover request; 
assessing a relative performance by interrelating the at least one driving quantity to a quantity distribution of the driving quantity, the quantity distribution being obtained from records of the vehicle during a previous driving period; 
rating the control of the vehicle based on the relative performance; and 
determining a liability of the autonomous driving unit based on the rating and/or upgrading the autonomous driving unit based on the rating”.

“detecting a change in a driving mode from autonomous driving to manual driving; 
monitoring at least one driving parameter before detecting the change; 
determining at least one driving quantity quantifying a quality of interplay between the autonomous driving unit and a human driver based on driving values obtained by the monitoring during a predetermined first time interval prior to the autonomous driving unit outputting a control takeover request” is equivalent to a person determining a change in driving mode, i.e. an observation, monitoring a driving parameter before the driving mode change, and determining a number that 

“assessing a relative performance by interrelating the at least one driving quantity to a quantity distribution of the driving quantity, the quantity distribution being obtained from records of the vehicle during a previous driving period” is equivalent to a person, having historical knowledge of the same driving quantity from a previous driving period, determining a quantity distribution that includes the previous vehicle data, i.e. an evaluation and assessing the relative performance of the current situation based on the distribution, i.e. an evaluation. For example, in a previous driving period, a person determines a driving parameter as 6 mph which results in a driving quantity of 24. The person now knows that the driving quantity is a quantity distribution consisting of 24 (from a previous driving period, using previously obtained driving data) and 20 (from the most recent, current driving period, described in preceding paragraphs). The person can now assess the current performance with a driving quantity of 20 relative to knowing the distribution includes 20 and 24. 

“rating the control of the vehicle based on the relative performance” is equivalent to a person rating the control of the vehicle based on the at least one driving quantity relative to the performance, i.e. a judgment. For example, a person may determine the current control with a driving quantity of 20 (see preceding paragraphs) is rated lower than the previous driving period that had a driving quantity of 24 (see preceding paragraphs) based on the relative performance.

determining a liability of the autonomous driving unit based on the rating” is equivalent to a person determining a liability of the autonomous vehicle based on the rating which is based on the driving quantity, i.e. an evaluation. For example, the current autonomous driving unit had a driving quantity of 20 (see preceding paragraphs) which could indicate a lower reliability (and therefore a larger liability) of the current autonomous driving unit relative to the previous driving period which had a driving quantity of 24 (see preceding paragraphs).
Additionally, “determining a liability of the autonomous driving unit based on the rating” also falls under the abstract idea of certain methods of organizing human activity, specifically fundamental economic principles or practices that include hedging, insurance, and mitigating risk. Determining a liability based on the rating, i.e. a determined risk, is an example of the fundamental practice of mitigating risk.

“upgrading the autonomous driving unit based on the rating”, given the broadest reasonable interpretation, can consist of changing an abstract idea implemented by the software and processor. For example, upgrading or enhancing the autonomous driving unit based on the rating could mean adjusting any of the determining or assessing steps above. This would fall under the abstract idea of a mental process for the same reasons that the steps above are a mental processes.

Accordingly, claims 1, 7-14, and 16-18 recite at least one abstract idea.

Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claims recite any additional limitations that integrate the abstract idea into a practical application. The following 

Claim 17 recites the following additional elements (see underlined):
“a detector configured to detect a change in a driving mode from autonomous driving to manual driving; 
a sensor configured to monitor at least one driving parameter before and/or after the change in the driving mode was detected; and 
an evaluator configured to: determine at least one driving quantity quantifying a quality of interplay between the autonomous driving unit and a human driver”, which are equivalent to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer. Specifically, a detector configured to detect a change in a driving mode, a sensor configured to monitor at least one driving parameter, and an evaluator, implemented by a processor, configured to determine at least one driving quantity are examples of invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 6 recites the following additional elements:
“which further comprises storing the driving values obtained by the monitoring for a predetermined storage time interval spanning at least from a point in time before a control takeover request is outputted by the autonomous driving unit to a point in time the autonomous driving unit outputs the control takeover request”, which is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. Specifically, the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 15 recites the following additional elements:
“generating the driving value data by driving value statistic units provided in each of the plurality of vehicles, the driving value statistic units monitoring at least one driving parameter of each of the plurality of vehicles and transmitting corresponding driving values to a server”, wherein the driving statistic units are implemented by a processor, is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. Specifically, the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.


Further, the aforementioned limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)) (see response to arguments, at least point a)
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)) (see response to arguments, at least point b)
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 17, 6, and 15 have additional limitations that do not integrate the recited abstract ideas into a practical application.

Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 17, 6, and 15 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The 
Further, the additional limitations of claims 6 and 15 are examples of appending a well-understood, routine, and conventional activity previously known in the industry, specified at a high level of generality, to the judicial exception. Specifically, claim 6 is an example of storing and retrieving information in memory, while claim 15 is an example of receiving or transmitting data over a network.
Therefore, the additional limitations of claims 17, 6, and 15 do not amount to significantly more than the judicial exception. 
Thus, claims 1 and 6-18 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668